FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES CO URT O F APPEALS
                                                                    November 2, 2007
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court



 GEORGE SHANKLIN ,
               Petitioner–Appellant,                      No. 07-1004
          v.                                      (D.C. No. 04-CV-841-ZLW )
 JOE ORTIZ, Director, Colorado                             (D . Colo.)
 Department of Corrections; LARRY
 REID , W arden, Colorado State
 Penitentiary, Canon City, Colorado;
 JO HN SUTHERS, Attorney General,
 State of Colorado,
               Respondents–Appellees.



                                       OR DER *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      Petitioner, a state prisoner represented by counsel, seeks a certificate of

appealability to appeal the district court’s denial of his § 2254 habeas petition.

Petitioner contends that he received ineffective assistance of counsel in his trial

for first-degree and attempted first-degree murder because counsel failed to

interview and present testimony from a woman who would have contradicted

some of the testimony given by a key prosecution witness. This claim was



      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
rejected in state postconviction proceedings, and the federal magistrate judge

concluded that this rejection was not “contrary to” and did not “involve[] an

unreasonable application of[] clearly established Federal law, as determined by

the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1) (2006). The

magistrate judge agreed with Petitioner that one of the state appellate court’s

factual findings was not supported by the record. However, this finding was not

critical to the state court’s other factual determinations nor to the court’s

conclusion that Petitioner had not demonstrated that he received ineffective

assistance of counsel. After considering Petitioner’s objections, the district court

adopted and approved the magistrate judge’s recommendation and accordingly

denied the petition.

      To obtain a certificate of appealability, Petitioner must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2006).

In order to meet this burden, Petitioner must demonstrate “that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted).

      W e have carefully reviewed Petitioner’s filings, the magistrate judge’s

thorough report and recommendation, the district court’s disposition, and the

record on appeal, including the record from the state trial and postconviction

                                          -2-
proceedings. Nothing in these materials raises an issue which meets our standard

for the grant of a certificate of appealability. For substantially the reasons set

forth by the magistrate judge and district court, we DENY Petitioner’s request for

a certificate of appealability and DISM ISS the appeal.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -3-